UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7407


WILLIAM HEWLETT,

                Petitioner – Appellant,

          v.

UNITED STATES PAROLE COMMISSION; WARDEN TIMOTHY S. STEWART,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:13-cv-02814-WDQ)


Submitted:   March 30, 2015                   Decided:   May 22, 2015


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Hewlett, Appellant Pro Se. Molissa Heather Farber,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William Hewlett, a federal prisoner, appeals the district

court’s   order   denying   relief   on   his   28   U.S.C.   § 2241   (2012)

petition.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      Hewlett v. United States Parole Comm’n, No.

1:13-cv-02814-WDQ (D. Md. Sept. 8, 2014).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                     2